  Case: 1:19-cv-02170 Document #: 498 Filed: 10/04/19 Page 1 of 2 PageID #:14353




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


JOHN BARASA ZATA,
Individually as Surviving Spouse and as                    In re: Ethiopian Airlines Flight
KAROLINE AADLAND, Deceased,                                ET302 Crash
and on behalf of all Surviving Beneficiaries,
                                                           Lead Case: 1:19-CV-02170
                         Plaintiff,
v.                                                         Judge Jorge L. Alonso
                                                           Magistrate Judge M. David Weisman
THE BOEING CO., a Delaware Corporation, and
ROSEMOUNT AEROSPACE, INC.,                                 This filing applies to:
                                                           Case No.: 1:19-CV-05103
                         Defendants.


               CERTIFICATE OF SERVICE OF MIDP DISCLOSURES

      I, Justin T. Green, certify that on October 4, 2019, I caused to be electronically served on
the below counsel for Defendants PLAINTIFF JOHN BARASA ZATA’S AMENDED INITIAL
DAMAGES DISCLOSURES and related documents.


Keith G. Klein                                         Shane B. Nichols
KKlein@perkinscoie.com                                 Shane.Nichols@fitzhunt.com

Michael J. Kupka                                       Nicholas C. Bart
MKupka@perkinscoie.com                                 Nick.Bart@fitzhunt.com

Perkins Coie LLP                                       Fitzpatrick & Hunt, Pagano, Aubert LLP
131 S. Dearborn Street                                 20 South Clark Street, Suite 2620
Chicago, IL 60603                                      Chicago, IL 60603

Counsel for Boeing                                     Garrett Joseph Fitzpatrick (Pro Hac Vice)
                                                       Garrett.Fitzpatrick@fitzhunt.com

                                                       Fitzpatrick & Hunt, Pagano, Aubert LLP
                                                       12 E. 49th Street, 31st Floor
                                                       New York, NY 10017

                                                       Counsel for Rosemount
  Case: 1:19-cv-02170 Document #: 498 Filed: 10/04/19 Page 2 of 2 PageID #:14353




                                            Respectfully submitted,

                                            /s/ Justin T. Green
                                             ______________________________
                                            One of the Attorneys for the Plaintiff

KREINDLER & KREINDLER LLP

Justin T. Green
jgreen@kreindler.com
Anthony Tarricone, Esq.
atarricone@kreindler.com
Brian J. Alexander
balexander@kreindler.com
Daniel O. Rose
drose@kreindler.com
Megan W. Benett
mbenett@kreindler.com
Andrew J. Maloney III
amaloney@kreindler.com
Erin R. Applebaum
eapplebaum@kreindler.com
750 Third Avenue
New York, NY 10017-5590
(212) 687-8181
(212) 972-9432 (Fax)


POWER, ROGERS & SMITH LLP

Todd A. Smith
tsmith@prslaw.com
Brian LaCien
blacien@prslaw.com
70 West Madison, Suite 5500
Chicago, IL 60602
(312) 236-9381
(312) 236-0920 (Fax)
